GEORGE W. DRAPER III, JUDGE,
concurring in part and dissenting in part
I concur with the principal opinion’s holding that Frazee v. Partney, 314 S.W.2d 915 (Mo.1958), remains valid precedent despite the assertion to the contrary in Howell v. Murphy, 844 S.W.2d 42 (Mo. App. W.D. 1992). I further agree that a wrongful death cause of action accrues at the decedent’s death, and section 537.100, RSMo 2000,1 does not contain an explicit tolling exception' for a tortfeasor’s fraudulent concealment.
. However, I believe the holding in State ex rel. Bob T. Beisly III v. The Hon. *714Timothy Perigo, 469 S.W.3d 434 (Mo. banc 2015), handed down, this, same day and addressing this precise legal issue, supports the plaintiffs’ claim that the doctrine of equitable estoppel forecloses the hospital from relying on the wrongful death statute of limitations as an affirmative defense due the fraudulent concealment of its wrongdoing. The principal opinion casts aside the common law maxim that fraud vitiates everything, which is a fundamental tenet, of ¡this, country’s jurisprudence, in favor of uncorroborated speculation as to the meaning of legislative inaction. This abandonment of a longstanding, well-respected. legal foundational tenet results in the complete perversion of justice in this case., The principal opinion, wholly abdicates its judicial responsibility to interpret the law and follow binding Missouri and federal precedent. It subjugates the Court to speculative intent in such a way as to eviscerate the separation of powers doctrine. A court must follow and enforce the explicitly stated words of the legislature, but it may not, to the detriment of the public, bind litigants to what the legislature fails to say as conclusive intent to justify this abhorrent outcome. I believe the circuit courts erred in dismissing the plaintiffs’ causes of action, and I would reverse the judgments and remand for further proceedings.
Factual Background
Because the hospital’s fraudulent concealment is the linchpin of the plaintiffs’ equitable estoppel claim, I believe additional facts omitted from the principal opinion are essential to illuminate exactly how tragic and deeply concerning the hospital’s actions were in this case.. Aleta Boyd (hereinafter, “Boyd”) attempted to voice her suspicions about Jennifer Hall’s (hereinafter, “Hall”) involvement in the decedents’ deaths to the hospital on numerous occasions. Boyd reported her findings to the director of nursing, who instructed Boyd not to speak to the other nurses or involve anyone else in the matter and to keep the issue confidential. The hospital’s administrator told Boyd that her' concerns were unfounded, which left Boyd with the “distinct impression ... that if [she] got very aggressive in [the] investigation of •this matter that [she] would no longer be employed” by the hospital. Despite receiving additional troubling reports and there- being, additional suspicious codes, Boyd was instructed repeatedly to not inform anyone, including other nurses, staff or patients, about her suspicions regarding Hall.
After several months of suspicious codes and deaths, Boyd and other nurses met with the hospital’s administration and presented the records of fifteen patients who coded or died suspiciously. Hall was listed in every pátient’s record. The nurses indicated they wanted to report the incidents to the local media if the hospital’s administration took no action. The hospital’s administration was concerned about negative media coverage and being sued by Hall if the allegations were baseless.
Dr. Cal Greenlaw (hereinafter, “Dr. Greenlaw”) investigated the suspicious codes and deaths that he observed while working at the hospital. Dr. Greenlaw met with nurses, contacted the county coroner and prosecuting attorney, and spoke with the hospital’s administration about his concerns. Dr. Greenlaw was told at a staff meeting that the hospital did not have a problem and “if anyone breathes a word of this, you’ll be fired.” Dr. Greenlaw was told his suspicions could not be revealed because it would impact the hospital’s admissions.
Ultimately,. Hall was terminated, and the suspicious codes and deaths ceased. The plaintiffs’ medical expert opined the hospi*715tal had a duty to investigate and document possible “sentinel events” triggered'by the pattern of suspicious codes and deaths at the Hospital. The expert opined the hospital “would have a duty to disclose and notify the families of the persons suspected of being murdered and/or harmed because of [its] suspicion that these events were taking place based on [its] investigation and notice by [its] staff members.” The hospital successfully hid this- sentinel information concerning at least eighteen patients, by use of duress and threat of termination, for approximately eight years. Later, while contesting the sufficiency of the plaintiffs’ fraud claims, the hospital pondered, without a trace of irony, how the plaintiffs were able to develop a good faith basis to file their pleadings because they did not allege the hospital later advised them of the concerns surrounding Hall’s actions.
O’Grady’s Applicability
' The principal opinion reaffirms the holding in Frazee, which construed the wrongful death statute of limitations. Yet the principal opinion disregards the importance of this Court’s holding in O’Grady v. Brown, 654 S.W.2d 904 (Mo. banc 1983). In O’Grady, this Court explained that the wrongful death statute is not in derogation of the common law, and it does not take away any common law right. O’Grady, 654 S.W.2d at 908. Rather, the wrongful death act was “designed to mend the-fabric of the common law, not to weakén it.” Id. This Court rejected the argument that the wrongful death statute had to be construed strictly and, instead, applied the statute’s language “with a view to promoting the apparent object of the legislative enactment.” Id. at 907-08 (quoting United Air Lines, Inc. v. State Tax Comm’n, 377 S.W.2d 444, 451 (Mo. banc 1964)). This Court recognized its duty “to perceive the import of major legislative innovations and to interweave the new legislative policies with the inherited body of common law principles.” Id. at 908 (quoting Moragne v. States Marine Lines, Inc., 398 U.S. 375, 392, 90 S.Ct. 1772, 1783, 26 L.Ed.2d 339 (1970)).
This Court set forth three basic objectives the wrongful death statute was enacted to achieve: (1) “to provide compensation to bereaved plaintiffs for their loss;” (2) “to ensure that tortfeasors pay for the consequences of their actions;” and (3) “to deter harmful conduct which might lead to death.” Id. at 909. The Court stated, “[T]he wrongful, death statute evidences a legislative intent to place the cost of ‘unsafe’ activities upon the actors who engage in them, and thereby provide a deterrent to tortious conduct.” Id. at 908. Applying these real, not. purely speculative, objectives, this Court held section 537.080 provided a cause of action for the wrongful death of a viable fetus. Id. at 911.
On the one hand, the principal opinion acknowledges' Howell’s observation that this Court “announced a major shift in its interpretation of Missouri’s wrongful death statute” in O’Grady. Howell, 844 S.W.2d at 46. Yet, despite paying lip service to stare decisis, .the principal opinion dismisses this binding statutory interpretation by merely stating that because O’Grady did not address the wrongful death statute of limitations, this limited its applicability here. I strongly disagree.
The thrust of the principal opinion’s holding is- that this Court has a duty to conduct statutory interpretation, not statutory revision. The principal ¿pinion- then-flies directly in the face of binding precedent. This precedent instructs how a court should construe the wrongful death act, specifically “to perceive the import of major legislative innovations and to interweave the new legislative policies with the *716inherited body of common law principles” and to construe the wrongful death act with a view to promoting the apparent object of the legislative enactment. O’Grady, 654 S.W.2d at 908. Rather, the principal opinion, after explicitly stating the purposes for which the statute was enacted, which were recognized clearly in O’Grady, states these very principles have nothing to do with discerning législative intent, which is confounding. The principal opinion’s failure to apply O’Grady’s statutory interpretation directives thwarts all of the objectives of the wrongful death act. Hence, this results in the plaintiffs having no opportunity for compensation because they cannot even survive a motion to dismiss. The hospital will not pay for the consequences of its actions; it has been rewarded for concealing its wrongdoing for years. The hospital and other entities' like it are not deterred from engaging in harmful conduct that will lead to death because the principal opinion has released them from liability for successfully concealing their wrongdoing. The principal opinion’s refusal to apply O’Grady does nothing to respect stare decisis or our legislature’s clearly expressed intent in enacting the wrongful death act.
Equitable Estoppel
The plaintiffs make a compelling legal argument that the salutary purposes of the wrongful death statute enunciated in O’Grady will be frustrated and basic common law maxims will be offended by permitting the hospital to reap the benefits of its fraudulent concealment by using section 537.100 as a sword instead of a shield to protect itself from liability in the face of its fraudulent conduct. The principal opinion makes light work of the plaintiffs’ equitable estoppel argument, finding in a footnote that, while the plaintiffs’ jurisprudential authority was “impressive and span[ned] nearly 200 years,” none of it was controlling in interpreting section 537.100. While this Court is not bound by the authority of its sister states, it is bound, however, to follow its own decisions. - Both O’Grady and United States Supreme Court decisions provide guidance about the application of equitable estoppel to statutes of limitation, which this Court must follow. The principal opinion chooses to ignore the-abundance of case-law that supports 'the plaintiffs’ argument by relegatr ing its discussion to a footnote rather than actually addressing the issue at hand.
“Statutes of limitation are primarily designed to assure fairness ,to defendants.” Burnett v. New York Cent. R. Co., 380 U.S. 424, 429, 85 S.Ct. 1050, 1054, 13 L.Ed.2d 941 (1965). Further, “[statutes of limitation ... are' designed to promote justice by preventing surprises through the revival of claims that have been allowed to slumber until evidence has been lost, memories have faded, and witnesses have disappeared.” Order of R.R. Telegraphers v. Ry. Express Agency, 321 U.S. 342, 348-49, 64 S.Ct. 582, 586, 88 L.Ed. 788 (1944), “The theory is that even if one has a just claim it is unjust not to put the adversary on notice to defend within the period of limitation and that the right to be free of stale claims.in time comes to prevail over the right to prosecute them.” Id. at 349, 64 S.Ct. 582, 586. The principal opinion notes an important policy rationale behind the statute of limitations is to prevent the assertion of stale claims. “This policy of repose, designed to protect defendants, is frequently outweighed, however, where the interests of justice require vindication of the plaintiffs rights” because, in those cases, “a plaintiff has not slept on his [or her] rights but, rather, has been prevented from asserting them.” Burnett, 380 U.S. at 429, 85 S.Ct. 1050. Taking the plaintiffs’ claims of the hospital’s fraudulent concealment as true, this Court must ac*717cept that the plaintiffs did not sleep on their rights or assert a stale claim.
With respect to Missouri’s 'wrongful death statute, this Court explained:
The statute in question was designed not only to punish the wrongdoer, but to remove the technical rule of the common law of harsh injustice, and in its stead give a right of action for wrongful death, for the benefit of the persons named in the statute. The statute is remedial, at least to the extent that it gives named beneficiaries a remedy against the party causing the wrongful death, where none existed at common law. Remedial statutes should be construed in the light of the prior common law, the mischief to be remedied, and the remedy provided, so as to suppress the mischief and advance the remedy. .
Cummins v. Kansas City Pub. Serv. Co., 334 Mo. 672, 66 S.W.2d 920, 933 (1933) (Frank, J., concurring) (emphasis added). This Court reaffirmed these notions in O’Grady:
Death statutes have their roots in dissatisfaction with the archaisms of the [the common-law rule of no liability],... It would be a misfortune if a narrow or grudging process of construction were to exemplify and perpetuate the very evils to be remedied. There are times when uncertain words are to be wrought into consistency and unity with a legislative policy which is itself a source of law, a new generative impulse transmitted to the legal system.
O’Grady, 654 S.W.2d at 909 (quoting Van Beeck v. Sabine Towing Co., 300 U.S. 342, 350-51, 57 S.Ct. 452, 456, 81 L.Ed. 685 (1937)) (Emphasis added).
A basic common law maxim, deeply rooted in this country’s jurisprudence and older than the country itself, is that no person shall take advantage of or benefit from his or her wrong. Glus v. Brooklyn Eastern Dist. Terminal, 359 U.S. 231, 232, 79 S.Ct. 760, 762, 3 L.Ed.2d 770 (1959). “[T]his principle has been applied in many diverse classes of cases by both the law and equity courts and has frequently been employed to bar inequitable reliance on statutes of limitations.” . Id. at 232-33, 79 S.Ct. 760, 762. (Emphasis added). The principle of equitable estoppel was described in Glus:
[W]here one party has by his representation or his conduct induced the other party to a transaction to give him an advantage which it would be against equity and good conscience for him to assert, he would not in a court of justice be permitted to avail himself of the advantage .... [T]he general doctrine is well understood and is applied by courts of law as well as equity where the technical advantage thus obtained is set up and relied on to defeat the ends of justice or establish a dishonest claim.
Glus, 359 U.S. at 234, 79 S.Ct. 760 (quoting Union Mut. Ins. Co. v. Wilkinson, 80 U.S. (13 Wall.) 222, 233, 20 L.Ed. 617 (1871)).
“The purpose of the doctrine of equitable estoppel is to prevent a party from taking inequitable advantage of a situation he or she has caused.” Weiss v. Rojana-sathit, 975 S.W.2d 113, 120 (Mo. banc 1998). “A party is estopped to plead the statute of limitations only if that party made positive efforts to avoid the bringing of the suit against her or misled the claimants.” Id. To apply the doctrine of equitable estoppel to bar a defendant’s statute of limitations defense, the defendant must have acted affirmatively to induce the plaintiff to delay bringing the action. Id.
. The principal opinion cites Weiss as an example of this Court’s judicial restraint in failing to adopt “an appealing policy argument” and strictly construing a statute of limitations by deferring to the legislature’s pronouncement'and rejecting an equitable *718estoppel argument. However, a close reading of Weiss demonstrates this Court analyzed the merits of the plaintiffs equitable estoppel argument. While this Court ultimately rejected the, plaintiffs estoppel claim, it was because there was no showing the doctor acted affirmatively to induce the plaintiff to delay filing her lawsuit. Weiss, 975 S.W.2d at 121. Accordingly, it was the plaintiffs failure to plead the proper elements of equitable estoppel that caused her claim to fail, not this Court’s unwillingness to apply equitable estoppel to statutes of limitation.2
While this Court is not bound to follow its sister states on issues of statutory interpretation, the cases can be instructive, especially when addressing the same legal issue under similar statutory frameworks. Several states have cited Glus’ equitable estoppel principles to prevent a defendant from asserting the statute of limitations as an affirmative defense in wrongful death actions when that defendant has committed fraud to conceal his or her actions. Further, other jurisdictions applied the common law maxim regarding fraud vitiating any assertion of the statute of limitations in wrongful death actions, although without citation to Glus. Moreover, there are .cases that apply these common law maxims and equitable estoppel to prevent defendants who have committed murders from relying on the wrongful death statute of limitations as a defense when sued civilly. To avoid unduly lengthening this dissent, see Beisly, 469 S.W. 3d at 441-43, for a full discussion of these cases. In summation, these' states, under similar wrongful death statutory frameworks, have seen fit to apply the long-standing doctrine of equitable estoppel to prevent a wrongdoer from benefiting from his or her own fraud, even when their statutes do not contain an express exception.
Although characterized as a “compelling policy argument” and then disregarded as a “ ‘freewheeling approach to statutory interpretation” by the principal opinion, Missouri would not enter into unchartered territory in applying equitable estoppel to wrongful death statutes of limitation! Missouri’s adoption of these common law maxims predates Glus. In Perry v. Strawbridge, 209 Mo. 621, 108 S.W. 641 (1908), although not a wrongful death action, this Court reiterated the basic principle that “[n]o one shall be permitted to profit by his own fraud, or to take advantage of his own wrong, or to found'any claim upon his own iniquity, or to acquire property by his own crime. These maxima are adopted by public policy, and have their foundation in universal law administered in all civilized countries.” Id. at 642^43 (quoting Box v. Lanier, 112 Tenn. 393, 79 S.W. 1042, 1045 (1904)). This Court acknowledged these common law maxims were adopted expressly as Missouri law. and later codified by section 1.010, the common law reception statute. Id. at 644. In Perry, this Court considered, and ultimately rejected, the notion that these common law maxims were “either expressly or impliedly changed or modified” by statute or that the common law either repealed, changed or modified them. Id.
*719Section 1.010 expressly provides that “all acts of the general assembly, or laws, shall be liberally construed, so as to' effectuate the true intent and meaning thereof.” This comports with this Court’s instruction in 0’Grady that the wrongful death act be construed so as “to perceive the import of major legislative innovations and to interweave the new legislative policies with the inherited body of common law principles.” O’Grady, 654 S.W.2d at 908.
The principal opinion also states the legislative history of section 537.100 indicates the General Assembly’s intent to not include a fraudulent concealment exception. The principal opinion strongly adheres to the concept of legislative acquiescence or inaction to support its position. The principal opinion claims that, because the legislature has not amended section 537.100 to include any fraudulent concealment exception after this Court’s decision in Frazee, the legislature’s inaction is conclusive no matter what factual or legal scenario is presented later. This Court has held that, while legislative inaction is “not conclusive of legislative approval, such inaction can be considered.” South Metro. Fire Prot. Dist. v. City of Lee’s Summit, 278 S.W.3d 659, 669 n.11 (Mo. banc 2009). Further, this Court has cautioned, “[Ijt is speculative to infer legislative approval from legislative inaction.” Med. Shoppe Int’l, Inc. v. Dir. of Revenue, 156 S.W.3d 333, 334 (Mo. banc 2005). This Court’s jurisprudence is clear that when common law maxims are not codified, they continue to exist and should be interwoven with the statute’s interpretation, unless those maxims have been changed, modified, or eliminated. Perry, 108 S.W. at 644.
The principal opinion’s reading of the statute leads to an illogical and absurd result. One cannot fathom that the legislature’s intent when enacting the wrongful death statute of limitations was to permit tortfeasors to evade liability for causing wrongful deaths so long as the tortfeasors could conceal their wrongdoing until the statute of limitations expired, while other tortfeasors, guilty of the same conduct, except for the fortuity that it merely caused injury instead of death, or merely were not as good at concealing their actions, would be held liable for damages.
. Finally, I believe applying equitable es-toppel to foreclose the hospital from * asserting the statute of limitations does nothing to engraft a “de facto exception” onto section 537.100. Equitable estoppel prevents a wrongdoer from pleading the statute of limitations as a defense for purposes of a motion to dismiss. It does not contradict the notion that a wrongful death claim accrues at death nor does it toll the running of the statutory period. It simply prevents the hospital from asserting this defense if the plaintiffs prove the hospital fraudulently concealed its actions such that it prevented the plaintiffs from filing their claims. It is important to note that applying equitable estoppel does not mean the plaintiffs are entitled to relief on their claims against the hospital. The plaintiffs must still prove fraud, along with the elements of wrongful death, to prevail.
Conclusion
The principal opinion’s inordinate adherence to a purely speculative interpretation of inaction results in what O’Grady explicitly cautioned against: “It would be a misfortune if a narrow or grudging process of construction were to exemplify and perpetuate the very evils to be remedied.” O’Grady, 654 S.W.2d at 909. The principal opinion’s decidedly • narrow and grudging construction of section 537.100 does everything to perpetuate the evils committed by the hospital and does nothing to promote the legislative purpose and provide the *720plaintiffs an opportunity to find a remedy. Most disturbing is the principal opinion’s implicit absolution of the hospital’s abhorrent misdeeds in this case. While this country’s deeply embedded jurisprudence supports the notion that fraud vitiates everything, the principal opinion’s holding vindicates fraud, so long as one can beat the clock running on the statute of limitations. While the principal opinion insists its statutory deference in this tragic case does not incentivize fraud, the reality is otherwise. The practical lesson learned from today’s holding in this case is this: In Missouri, if one wants to insulate oneself from wrongful death liability, employ any means necessary to conceal the wrongdoing, including violating medical ethics, ignoring legal obligations, and threatening employees with termination for wanting to remedy the wrong or whistleblow on it. So long as one can maintain this coercive, covert silence beyond the three-year statute of limitations, the unspoken intent has been achieved and the wrongdoer is rewarded.
Based on the reasoning set forth in Beisly and the arguments here, I would hold equitable estoppel forecloses the hospital from relying on the statute of limitations as an affirmative defense due to its fraudulent concealment. To hold otherwise would permit the hospital to benefit from its own fraud in contravention of deeply rooted common law maxims and would offend the three objectives advanced by our legislature that the wrongful death act was enacted to achieve as discussed in O’Grady.

. All statutory references are to RSMo 2000 unless otherwise indicated.


. Likewise, the principal opinion points to Laughlin v. Forgrave, 432 S.W.2d 308 (Mo. banc 1968), as another example of this Court's judicial restraint in declining to adopt the discovery rule in a medical malpractice action, even though the result was harsh. Reliance on Laughlin is misplaced because the discovery rule does not have its genesis in basic common law maxims that prohibit individuals from benefiting from their own fraud. Moreover, neither Laughlin nor Weiss found any fraudulent concealment by the tortfea-sors. By contrast, this Court must, under its standard of review, find the hospital fraudulently concealed its wrongdoing in such a way as to prevent plaintiffs from asserting their claims, which puts equitable estoppel squarely at issue.